UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7900



TERRY R. FOREMAN,

                                             Plaintiff - Appellant,

          versus

ALTON BASKERVILLE, Warden; JOHN METZGER, Pa-
role Board Member; SANDRA COMBS, Parole Board
Member; LINDA PITTMAN, Parole Board Member;
WINNIE R. DIXON, Parole Board Member,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-95-64)


Submitted:   February 7, 1996           Decided:     February 29, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terry R. Foreman, Appellant Pro Se. Mary Elizabeth Shea, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Foreman v. Baskerville, No. CA-95-64 (E.D. Va. Nov. 3,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2